                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANDREW J. GONZALES,

             Plaintiff,

v.                                                          CV No. 18-573 CG/KRS

CITY OF HOBBS,

             Defendant.


                          ORDER OF DISMISSAL WITH PREJUDICE

      THIS MATTER is before the Court on Plaintiff’s Motion to Dismiss Plaintiff’s

Complaint With Prejudice, (Doc. 35), filed May 9, 2019. Having considered the Motion,

noting it is unopposed, and being otherwise advised in the premises, the Court finds

that the motion shall be granted.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Dismiss Plaintiff’s

Complaint With Prejudice, (Doc. 35), is GRANTED, Plaintiff’s Complaint is DISMISSED

WITH PREJUDICE, and each party shall pay his or its own costs and attorney’s fees.

      IT IS SO ORDERED.



                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
